Title: From John Adams to Franklin Dexter, 11 July 1819
From: Adams, John
To: Dexter, Franklin



dear Sir
Quincy July 11th. 1819

accept my thanks for an Oration, of dignified Candour and Moderation, as remarkable for its elegance and taste as for its profound Wisdom, at the Composition of which, party Spirit had was not present and had no share, it is worthy of the Son of my Great and Excellent friend; whose loss I have reason to deplore not only from the purest principles of disinterested friendship, but from selfish personal motives of regard to my own Character. he was the most Capable of any Man of Representing to Posterity the truth relative to my Adminestration relative of the Government—and I know it was his fixed resolution to Commit it to writing and make it public had he survived me—but alass he is gone—and another Gentlemen, very well disposed, and very Capable of the same undertaking, is also departed—two other Gentlemen were well informed, and impartialy disposed—Judge Pain of Vermont, and Mr Lawrence of N—Y—could reveal secrets—but Mr Lawrence is also departed and Mr Pain is remote—I therefore must commit my memory to the writings of vagebond Foreignes—and the circular lettes of Members of Congress—from the Southern and Middle States—whose infamous libels I hope God will forgive, as I do;
I am Sir with great regard to yourself and family / your sincere friend and very humble Servant
John Adams